Citation Nr: 1030585	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of frostbite to the left hand.

2.  Entitlement to an initial compensable rating for residuals of 
frostbite to the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 
1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas granted service connection for bilateral hand frostbite 
residuals, with disability ratings of 10 percent for the left 
hand and zero percent (noncompensable) for the right hand, 
effective August 18, 2005.

In May 2010, a hearing was held before the undersigned Acting 
Veterans Law Judge.  A transcript of the proceeding has been 
associated with the claims file.

The issue of entitlement to vocational rehabilitation benefits 
has been raised by the record but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over the matter, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran's bilateral hand frostbite residuals are assigned 
disability ratings of 10 percent for the left hand and zero 
percent (noncompensable) for the right hand, effective August 18, 
2005.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2009).  The 
Veteran seeks higher initial ratings.


VA's duty to assist a veteran includes providing a VA medical 
examination "when such an examination ... is necessary to make a 
decision on the claim."  38 U.S.C.A. § 5103A(d)(1).  The 
requirement that VA provide a contemporaneous examination "does 
not automatically, based on the mere passage of time, without 
more, render inadequate a medical examination."  Palczewski v. 
Nicholson, 21 Vet. App. 174, 180 (2007).  Rather, "a 
reexamination will be required ... if evidence indicates there 
has been a material change in a disability or that the current 
rating may be incorrect."  38 C.F.R. § 3.327(a) (2009).  
Likewise, VA must order a new examination "when the veteran 
claims a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition."  Olson v. Principi, 3 Vet. App. 480, 
482 (1992).

In the present appeal, the Veteran was provided with a VA 
examination relating to his bilateral hand frostbite residuals in 
January 2007.  That evaluation included X-rays.  

Subsequently, in an October 2008 statement, the Veteran reported 
that his bilateral hand condition had worsened.  Also, at the May 
2010 hearing, the Veteran asserted that the January 2007 VA 
examination was inadequate for rating purposes.  See Hearing 
Transcript at 8.  Because the Veteran alleges that his bilateral 
hand condition has worsened since the January 2007 VA examination 
was performed, the Board finds that a remand for a new VA 
examination is necessary in order to evaluate the state of the 
Veteran's bilateral hand frostbite residuals.  See Olson v. 
Principi, 3 Vet. App. at 482; see also 38 U.S.C.A. § 5103A(d)(1); 
Palczewski v. Nicholson, 21 Vet. App. at 180.

The Board also acknowledges that, after the May 2010 hearing, and 
specifically in June 2010, the Veteran submitted recent private 
treatment records from Drs. O.O. and C.M. (dated in May 2010 and 
June 2010, respectively).  These records have not yet been 
considered by the AOJ, and no waiver was submitted by the Veteran 
of AOJ consideration.  As these records relate to the issues on 
appeal, the Board refers them to the AOJ for review.  See 38 
C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
examination relating to his service-
connected bilateral hand frostbite 
residuals.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed and 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
current severity of the Veteran's service-
connected left and right hand frostbite 
residuals, including X-rays.  Please ask 
the examiner to note, with regard to each 
hand, whether the Veteran's frostbite 
residuals include symptoms of arthralgia 
or other pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(e.g., osteoporosis, subarticular punched 
out lesions, or osteoarthritis).  

In addition, the examiner should opine as 
to whether any of the above symptoms are 
related to any history of carpal tunnel 
syndrome or ulnar or other upper extremity 
neuropathy rather than the Veteran's 
service-connected bilateral hand frostbite 
residuals, and whether there is any 
relationship between these conditions and 
the Veteran's frostbite residuals.

The examiner should also address what 
impact, if any, the Veteran's 
service-connected bilateral hand frostbite 
residuals have on his occupational 
functioning.  

2.  Then, after the above development has 
been completed, and after all newly 
submitted evidence has been reviewed, 
including but not limited to the private 
treatment records from Drs. O.O. and C.M. 
dated in May 2010 and June 2010, 
readjudicate the Veteran's appeal.  If the 
benefits sought remain denied, the Veteran 
should be provided another SSOC.  After 
the Veteran and his representative have 
been given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

